Citation Nr: 9917816	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE


Entitlement for service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran had service in the reserves from July 1982 to May 
1988, to include a period of active duty for training 
(ACDUTRA) from July 1982 to October 1982.  

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware denied the 
veteran's claim for service connection for 
rheumatoid arthritis.  The veteran timely appealed to the 
Board of Veterans' Appeals (Board).


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's rheumatoid arthritis and any incident of her 
military service.


CONCLUSION OF LAW

The claim for service connection for rheumatoid arthritis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The Board observes that, with respect to 
the veteran's reserves  service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for disability 
resulting from injury during inactive duty training.  See 38 
U.S.C.A. § 101(2), (22),(23),(24) (West 1991); 38 C.F.R. § 
3.6 (1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the claimant; if it is 
determined that she has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim is well 
grounded, then her appeal must be denied, and VA does not 
have a "duty to assist" her  in developing the evidence 
pertinent to her claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The appellant initially filed a claim for service connection 
in 1996.  She then indicated that the claim was for 
arthritis, which she had had since 1982; she claimed 
treatment from two Wilmington, Delaware, physicians:  "Dr. 
Kahlbaugh" in 1984, and Dr. James Newman, since 
approximately 1985.  In her Notice of Disagreement, submitted 
in December 1997, the appellant indicated that a blood test 
taken at Chrisitiana Hospital in October 1985 (during a 
period of active duty for training) revealed that she had 
rheumatoid arthritis in her system.  She also reported that 
she did not see a doctor, Dr. Kahlbaugh, during approximately 
April 1986 (also, indicated by her, during a period of active 
duty for training).   

The Board notes, at the outset, that the appellant's service 
medical and other records are not available for consideration 
in her appeal, and this is not due to anything that she did 
or failed to do.  The record reflects that the RO contacted 
the National Personnel Records Center (NPRC) in March 1996; 
however, in August 1996, it received a reply that there were 
no SMRs on file for the appellant.  Furthermore, a November 
1996  memorandum from an RO Senior Claims Examiner also 
indicates that telephone contact was made with ARPERCEN in 
October 1996 (another records repository), and that that 
facility had no service records for the appellant.  Also, as 
reflected by the copy of a letter in the file and in that 
memorandum, in October 1996, the RO also alerted the 
appellant to the fact that her records could not be located, 
and offered her the opportunity to submit her copies of her 
SMRs for consideration.  She later reported that she had no 
SMRs to submit (although she has submitted copies of service 
records pertaining to her reserves obligation and initial 
period of active duty for training commencing in July 1982, 
the only service personnel records in the claims file).  
Finally, the memorandum reflects that telephone contact was 
made with the Finance Unit of the Reserve Center at which the 
appellant served; that facility could only confirm that, 
based on an old unit roster, the appellant, in fact served 
there, but indicated that they had no other records and could 
not state when the appellant's records were forwarded to St. 
Louis.  Under the circumstances, the Board finds that the RO 
has expended sufficient efforts to locate and associate with 
the claims file the appellant's service records.  As it 
appears that there is no other source from which the 
appellant's service records could be secured, a remand for 
further development in this regard is unnecessary.

While no service medical records are in the claims file, the 
record does, however, contain copies of records of private 
medical treatment that the RO obtained after receiving 
appropriate authorization from the appellant.  Treatment 
records from the Medical Center of Delaware (to include 
records from Christiana Hospital) dated in October 1985 only 
reflect hospitalization and treatment pertaining to 
appellant's delivery of an infant; these records do not 
support the appellant's assertion that a blood test then 
revealed rheumatoid arthritis.  Office notes from Jose D. 
Manalo, M.D., dated from March 1985 to June 1986 reflect that 
the appellant complained of joint pain and swelling in the 
hands and fingers on several occasions; while those notes are 
largely illegible, they do not appear to reflect any 
diagnosis of rheumatoid arthritis.

Based on the appellant's 1997 assertion that she initially 
received actual treatment for rheumatoid arthritis from a Dr. 
Kalhbaugh in Wilmington in April 1986 (which, as noted above, 
she claimed was during a period of active duty for training), 
the RO obtained the appellant's authorization and attempted 
to obtain treatment records from that physician in January 
1998; in a handwritten, unsigned reply dated later in January 
1998, it was indicated that the appellant had never received 
treatment in that office.  

One of the appellant's private physicians, Dr. James Newman, 
has provided a letter, dated in April 1996, indicating that 
he has been treating the appellant  for rheumatoid arthritis 
since September 1988.  Dr. Newman, in this and in an October 
1996 letter, describes the appellant 's symptomatology and 
treatment.  Such medical evidence clearly establishes that 
the appellant suffers from rheumatoid arthritis, the 
currently claimed disability; thus, she is able to satisfy 
the first criterion required to present a well-grounded 
claim.  However, as noted above, a well-grounded claim also 
requires competent (here, medical) evidence of a nexus 
between the current disability and service, and, in the 
instant case, no such evidence whatsoever has been presented.  
The medical evidence of record provides absolutely no 
information regarding the etiology of her arthritis, or any 
indication that she was first treated for such condition 
during a period of active duty.  

While the appellant may well believe that that her current 
rheumatoid arthritis was incurred (or aggravated) during a 
period of active duty for training (the only bases upon which 
she could be granted service connection for the disability in 
light of her reserves service), she does not have the medical 
expertise or training to either diagnose a disability during 
active duty training or to otherwise provide a medical 
opinion on nexus between that disability and service.  
Therefore, her allegations as to a nexus between her military 
service and current rheumatoid arthritis have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that evidence, and not just 
allegations must support a well-grounded claim.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Because the appellant has not met his burden of presenting a 
well-grounded claim, the VA is under no duty to assist her in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  In addition to the doctors 
noted above, the appellant also asserted, in her December 
1997 statement, that she receives treatment from Dr. 
Harshbarger in Wilmington, North Carolina, every six to eight 
weeks, and that she began seeing him in July 1996.  The RO 
has not obtained these records; however, the records are not 
shown to be relevant to the instant appeal.  Such records 
pertain to treatment received after service, and the 
appellant has not indicated that they include any opinion by 
Dr. Harshbarger that her rheumatoid arthritis was incurred in 
or aggravated by a period of active duty for training.  

The RO denied the appellant's claim on the same premise as 
the Board--as not well grounded.  The RO also notified her in 
the March 1998 Statement of the Case (SOC) of the legal 
requirement to submit a well-grounded claim.  Clearly then, 
she 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform her  of the type of 
evidence that is
necessary to make her claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform her of the evidence necessary 
to support her claim.  
See 38 U.S.C.A. § 5103(a).









ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for rheumatoid arthritis is 
denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

